UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6767



CURTIS JEROME MCCRAY,

                                            Plaintiff - Appellant,

          versus

JIM TOWNLY, Superintendent; VIRGINIA DEPART-
MENT OF TRANSPORTATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-940-R)


Submitted:   December 19, 1996         Decided:     December 31, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Curtis Jerome McCray, Appellant Pro Se.     Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. McCray
v. Townly, No. CA-95-940-R (W.D. Va. Apr. 9, 1996). We deny Appel-

lant's motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2